ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDT-TIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Cireumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: As alleged in Count I of the Com-. mission's amended verified complaint, the *377respondent did not forward promptly funds he received on behalf of a client from the client's debtor. In some cases, the respondent did not forward the funds to the client for several months after receipt. As alleged in Count II, the respondent failed to take any action to wrest control of his trust account from his paralegal after he became aware that she had converted funds from the account. The respondent's inaction led to further acts of conversion of trust account funds by the paralegal.
Violations: Under Counts I and II, the respondent violated Ind. Professional Conduct Rule 5.8(b), which requires lawyers make reasonable efforts to ensure that their employees' conduct is compatible with the lawyers' professional obligations. He also violated Prof.Cond.R. 5.8(c)(2), which requires lawyers to take reasonable remedial action to ensure that their employees' actions comply with the lawyers' own ethical duties He violated Prof. Cond.R. 5.3(c)(2) and Prof.Cond.R. 84(a), which require that lawyers mitigate the effects of their employees' misconduct and to take steps to ensure that their employees will not repeat the misconduct.
Discipline: Suspension from the practice of law for thirty (80) days, effective August 8, 2001, with automatic reinstatement thereafter.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.